IN THE SUPREME COURT OF THE STATE OF DELAWARE

DALLAS PORTER,                           §
                                         §   No. 162, 2015
      Defendant Below,                   §
      Appellant,                         §
                                         §   Court Below—Superior Court
      v.                                 §   of the State of Delaware,
                                         §   in and for New Castle County
STATE OF DELAWARE,                       §   Cr. ID No. 1308017185
                                         §
      Plaintiff Below,                   §
      Appellee.                          §

                             Submitted: August 31, 2015
                             Decided:   September 17, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                   ORDER

      This 17th day of September 2015, upon consideration of the appellant’s

Supreme Court Rule 26(c) brief, the State’s response, and the record below, it

appears to the Court that:

      (1)    On December 10, 2014, a Superior Court jury found the appellant,

Dallas Porter, guilty of Burglary in the Second Degree and Criminal Mischief and

not guilty of Theft. Porter was sentenced as follows: (i) for Burglary in the Second

Degree as a habitual offender under 11 Del. C. § 4214(a), eight years of Level V

incarceration; (ii) for Criminal Mischief, thirty days of Level V incarceration. This

is Porter’s direct appeal.
         (2)     On appeal, Porter’s counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”). Counsel asserts that,

based upon a complete and careful examination of the record, there are no arguably

appealable issues. Counsel informed Porter of the provisions of Rule 26(c) and

provided Porter with a copy of the motion to withdraw and the accompanying

brief.

         (3)     Counsel also informed Porter of his right to identify any points he

wished this Court to consider on appeal. Porter has not raised any issues for this

Court to consider. The State has responded to the Rule 26(c) brief and moved to

affirm the Superior Court’s judgment.

         (4)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1

         (5)     This Court has reviewed the record carefully and has concluded that

the Porter’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Porter’s counsel has made a conscientious effort to

1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).



                                                 2
examine the record and the law and has properly determined that Porter could not

raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                                BY THE COURT:
                                                /s/ Leo E. Strine, Jr.
                                                Chief Justice




                                            3